ORDER
PER CURIAM.
Martez Dickson (Movant) appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted of murder in the first degree, Section 565.020.1, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000, for which Movant was sentenced to two consecutive life sentences without the possibility of parole. On appeal, Movant contends the motion court erred in denying his Rule 29.15 motion without an evidentiary hearing because he plead facts in his motion showing that his counsel was ineffective for failing to object to testimony which revealed evidence of uncharged crimes and was, therefore, inadmissible.
*712We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm judgment pursuant to Rule 84.16(b).